Opinion by
Mr. Justice Trunk ey:
When John Ewing divided his land in 1862, he intended to give a part to each of his children. Mary Dilts took such possession of the land intended for her as, under usual circumstances, a married woman is capable of talcing; claimed it; her *233husband occupied it as he did his own, and called it hers; but neither put valuable improvements thereon before the sheriff’s sale. Peter Dilts had his attorney write the deed, then took it to his father-in-law, John Ewing, who after examination said, “I give this to Polly; I want Polly to have it;” and Dilts replied, “I know you did; it is Polly’s, and it shall be Polly’s.” They had little other conversation about it, and Dilts thought Ewing did not like the way the deed was written.
William Crawford testifies that he had a conversation with John Ewing respecting the deed: “When he first signed the deed, he said it was not what he intended to do; he allowed this for Polly; he allowed to make the deed fotr Polly; he did not like to sign the deed in this way, he said; and Peter said to him he allowed it for Polly and it would make little difference, or something to that amount. Peter got a little irritated, and said if he did not get it in his name he did not want it at all, and went out of the house.” “Peter said he intended it for Polly.”
That conversation was before the deed was executed. Thomas H. Ewing, one of the subscribing witnesses, testifies that when his father went to sign the deed he says, “It is Polly, not Peter, I am giving this to.”
The consideration for the deed was natural love and affection. Peter Dilts was not present when the deed was signed and acknowledged ; nor is there testimony that at the time of delivery of the deed anything was said by either grantor or grantee.
If the ruling of the learned judge of the common pleas needs vindication, none better can be made tiran noting the testimony and reading § 4 of the act of April 22, 1856, which requires all declarations or creations of trust to be manifested by writing, signed by the party holding the title thereof.
Ewing had intended to convey the land in controversy to Mary Dilts. Peter Dilts wanted it conveyed to himself, had the deed so prepared, gave it to Ewing, did not talk much, made no promises, and after “'quite a while” Ewing executed and delivered the deed. There can be no resulting trust arising from the pajunent of purchase money where none is paid. Natural love and affection is a good consideration for a deed; and when that is the consideration, such fact would be considered with others, if there were others, tending to establish a resulting-trust ; but alone it is insufficient.
The grantor knew that Peter Dilts wanted the title to him*234self. Had Dilts persuaded and induced his father-in-law to make the deed to him by a promise to hold it in trust for his wife and to convey or devise it to her, there would be some cause for holding him a trustee ex maleficio. Then, indeed, the doctrine in Church v. Ruland, 64 Pa. 432, might apply. There the devisee promised the testator that, if he would give her the land in fee, ou her death one half of it should go to the children of her sister Charlotte. The will was so made on the faith of her promise, and good faith on her part required performance. It was very different from the declaration of the grantor in absence of the grantee, when the grantee had previously merely said: i:The land is Polly’s; it shall be Polly’s; I intend it for Polly, too,” and added that, if he did not get it in his own name he did not want it at all. The expression of an intention is not a promise. Insisting that a deed shall be made to himself involves no deceit by the grantee.
There is nothing in this case to defeat the title of the purchaser at sheriff’s sale.
Judgment affirmed.